
	
		III
		111th CONGRESS
		2d Session
		S. RES. 513
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Tester (for himself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 9, 2010, as
		  Collector Car Appreciation Day and recognizing that the
		  collection and restoration of historic and classic cars is an important part of
		  preserving the technological achievements and cultural heritage of the United
		  States.
	
	
		Whereas many people in the United States maintain classic
			 automobiles as a pastime and do so with great passion and as a means of
			 individual expression;
		Whereas the Senate recognizes the effect that the more
			 than 100-year history of the automobile has had on the economic progress of the
			 Nation and supports wholeheartedly all activities involved in the restoration
			 and exhibition of classic automobiles;
		Whereas collection, restoration, and preservation of
			 automobiles is an activity shared across generations and across all segments of
			 society;
		Whereas thousands of local car clubs and related
			 businesses have been instrumental in preserving a historic part of the heritage
			 of this Nation by encouraging the restoration and exhibition of such vintage
			 works of art;
		Whereas automotive restoration provides well-paying,
			 high-skilled jobs for people in all 50 States; and
		Whereas automobiles have provided the inspiration for
			 music, photography, cinema, fashion, and other artistic pursuits that have
			 become part of the popular culture of the United States: Now therefore, be
			 it
		
	
		That the Senate—
			(1)designates July
			 9, 2010, as Collector Car Appreciation Day;
			(2)recognizes that
			 the collection and restoration of historic and classic cars is an important
			 part of preserving the technological achievements and cultural heritage of the
			 United States;
			(3)encourages the
			 Department of Education, the Department of Transportation, and other Federal
			 agencies to support events and commemorations of Collector Car
			 Appreciation Day, including exhibitions and educational and cultural
			 activities for young people; and
			(4)encourages the
			 people of the United States to engage in events and commemorations of
			 Collector Car Appreciation Day that create opportunities for
			 collector car owners to educate young people on the importance of preserving
			 the cultural heritage of the United States, including through the collection
			 and restoration of collector cars.
			
